Case 1:20-cv-24069-RNS Document 63 Entered on FLSD Docket 11/02/2020 Page 1 of 2




                                    United States District Court
                                              for the
                                    Southern District of Florida

      1199SEIU United Healthcare                 )
      Workers East, Plaintiff,                   )
                                                 )
      v.                                         )
                                                   Civil Action No. 20-24069-Civ-Scola
                                                 )
      Louis DeJoy, United States                 )
      Postmaster General and United              )
      States Postal Service, Defendants.

         Fourth Non-Final Order on the Plaintiff’s Emergency Motion for
                               Preliminary Injunction
         This matter is before the Court upon the Plaintiff’s emergency motion.
  (ECF No. 28.) On November 2, 2020, the Court held a status conference by
  videoconference. (ECF Nos. 57, 60.) Counsel for both the Plaintiff and the
  Defendants attended and the Plaintiff presented additional evidence in support
  of its motion.
         Having considered the parties’ arguments and evidence, and having
  previously issued three non-final orders, the Court orders the following
  additional relief:

           •   Pursuant to agreement between the parties, in addition to the reports
               ordered by the Court in its Third Non-Final Order (ECF No. 56), the
               Defendant shall provide the Plaintiff with an additional “all clear” report
               by 9:00 a.m. on November 3, 2020 detailing the “all clear” status of the
               United States Postal Service’s retail facilities in Florida’s Large Counties. 1
           •   The Court understands, consistent with a status report filed in Vote
               Forward, et al. v. Louis DeJoy, et al., No. 20-cv-2405 (EGS) (D.D.C.) (ECF
               No. 69) that was brought to the Court’s attention by the Plaintiff and the
               briefing and arguments raised by the parties in this matter, that on or
               about October 30, 2020, “180,000 delayed mail pieces” were discovered
               at the Princeton Post Office in Miami-Dade County. In the Vote Forward
               status report, the government reported that of the 180,000 mail pieces
               “47 ballots were found Friday, 10 Saturday, and 5 Sunday.” The report
               goes on to state that no additional ballots were found on Monday and
               that all but one of these ballots have been delivered. The report provides

  1 The Court incorporates by reference the definition of Florida’s Large Counties which was
  initially set forth in the Court’s second non-final order (ECF No. 52.)
Case 1:20-cv-24069-RNS Document 63 Entered on FLSD Docket 11/02/2020 Page 2 of 2




        a reasonable explanation detailing why the single undelivered remained
        undelivered as of the filing of the status report. The Court acknowledges
        that the United States Postal Service has shown its commitment to
        curing the backlog of mail discovered at the Princeton Post Office,
        including by committing “35 craft employees and managers . . . ,
        including 18 additional carriers and members of the South Florida
        District leadership team” to “sorting, casing, and delivering mail.” These
        resources are in addition to the “23 carrier compliment” otherwise
        assigned to the office. In other words, 58 postal employees are reviewing
        this mail backlog and searching for ballots. Nonetheless, the Court finds
        it unclear from the Vote Forward status report if all 180,000 pieces of
        mail have been reviewed such that no additional ballots remain for
        delivery, or if instead additional mail remains to be reviewed such that
        there may remain additional undelivered ballots in the Princeton Post
        Office backlog. By 9:00 a.m. on November 3, 2020, the Defendants shall
        provide the Plaintiff with a report certifying whether or not ballots remain
        in the backlogged mail at the Princeton Post Office. If the Defendants
        cannot certify that no additional ballots remain in the backlogged mail
        because, for instance, additional backlogged mail remains to be reviewed,
        the United States Postal Service shall continue to use the extraordinary
        efforts detailed in the Vote Forward status report until all such
        backlogged mail has been reviewed and timely delivered such that any
        remaining ballots may be counted on November 3, 2020, consistent with
        Florida law.

        This matter is set for another status conference on November 3, 2020 at
  10:30 a.m. (EST). The status conference will be conducted via videoconference
  with all participants directed to dial-in 5 minutes prior to the start of the
  conference. Credentials are as follows: Join ZoomGov Meeting
  https://www.zoomgov.com/j/1611149457?pwd=ZVRrNzdybE5tRUsyUGYybnZ
  VZ2pWUT09. Meeting ID: 161 114 9457. Passcode: 608715.

        Done and ordered in Miami, Florida, on November 2, 2020.


                                                    ___________________________
                                                    Robert N. Scola, Jr.
                                                    United States District Judge
